46 F.3d 1137
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.RONALD Russ, Appellant.
No. 94-2605.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 13, 1994.Filed:  Jan. 31, 1995.

Before MAGILL and BEAM, Circuit Judges, and PIERSOL,* District Judge.
PER CURIAM.


1
Ronald Russ appeals his drug-related conviction and sentence.  For reversal, Russ raises several issues.  First, he argues that the district court1 erred in denying his motion to suppress evidence seized pursuant to a search warrant.  He also argues the district court erred in denying his motion for acquittal on count II of the indictment, unlawfully carrying and using a firearm during the commission of a federal drug felony in violation of 18 U.S.C. Sec. 924(c)(1), or alternatively that the court erred in its jury instructions on this count.  Finally, Russ argues the court erred by ordering his sentence on each count to run consecutively, for a total of 123 months imprisonment.


2
Having carefully considered the record, the briefs, and the parties' arguments, we find no reversible error of law and are satisfied the record supports the verdict.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 THE HONORABLE LAWRENCE L. PIERSOL, United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri